DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 29 June 2022. Claims 1, 3-5 and 9 have been amended. Claims 13-14 have been cancelled. Claims 20-22 have been added. Therefore, claims 1-12 and 15-22 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: lines 13-14 recite “said device comprising” which is suggested to be changed to --said device further comprising-- for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “an adjustment device for moving the first tip and/or second tip”, as recited in lines 1-2 of claim 2.
The limitation of “an adjustment gear mechanism”, as recited in line 2 of claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 2 recites the limitation “the form” which lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, 12, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti (3,831,592 A) in view of Hoard (1,265,083 A).
Regarding claim 1, in figures 1-4 Lancellotti discloses a device (trigger point instrument 10) comprising: a body (handle 12) extending in a longitudinal direction along a longitudinal axis (the body 12 is shown to extend in a longitudinal direction along a longitudinal axis, see fig. 1), the body 12 configured to provide support to a user's neck (the body 12 is placeable on the floor and to support the user’s neck when a clinician decides to apply pressure to the neck and spinal column of the user, see figs. 1 and 3 and col. 3 lines 13-19); a first tip and a second tip 18 extending radially at a height from the body 12 and configured to apply pressure via two points on suboccipital muscles of the user (the tips 18 are shown to be rounded and extend radially at a height slightly less than 2.0 inches from the body 12, see col. 2 lines 32-38; the tips 18 placed on two points, one point for each tip 18, of the suboccipital muscles of the user when the clinician decides to apply pressure to the neck and spinal column of the user, see col. 3 lines 13-19), the first tip 18 being capable of translational movement relative to the longitudinal axis to alter a spacing thereinbetween and thus alter positions of the two points at which to apply pressure to the suboccipital muscles (the first tip 18 is moved along the longitudinal axis, via the user rotating a knurled portion 28 to drive leg 16 along shaft 22, laterally toward and away from the second tip 18 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64); wherein the body 12 is configured for rotation about the longitudinal axis to adjust an angular position of the body 12 relative to the floor and to thereby adjust an angular position of the first tip 18 and the second tip 18 relative to the longitudinal axis (the body 12 is placeable on the floor, as determined by the clinician, and is shown to be cylindrical such that the body 12 is rotatable about its longitudinal axis to adjust the angle at which the first and second tip 18 contact the two points of the suboccipital muscles of the user, see col. 3 lines 13-19).
Lancellotti discloses everything as claimed including that the body 12 is cylindrical such that the body 12 is rotatable along its longitudinal axis, see fig. 1 and col. 2 lines 27-29, but lacks a detailed disclosure of a stabilizer for stabilizing the body in the longitudinal direction relative to a support surface and configured to allow rotation of the body about the longitudinal axis.
However, in figures 1-3 Hoard teaches that a cylindrical body 1 is positioned between a stabilizer 14/15, the stabilizer 14/15 stabilizes the body 1 in the longitudinal direction relative to a support surface, shown as the floor underneath stabilizer 14/15, to allow the body 1 to be rotated about the longitudinal axis to adjust an angular position of the body 1 relative to the stabilizer 14/15 and the support surface (the user rotates the body 1 along its longitudinal axis, the body 1 remaining secured between rollers 14 of the stabilizer 14/15 such that the body’s 1 angular position is adjustable relative to the stabilizer 14/15 and the support surface under the stabilizer 14/15, see figs. 1-2 and col. 2 lines 100-112). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lancellotti’s device with the addition of a stabilizer, as taught by Hoard, to secure the body in a proper position during operation of the device, see col. 2 lines 105-112 of Hoard.
The modified Lancellotti device discloses that said device comprising a plurality of self-sustaining stabilizing surface portions (the stabilizer 14/15 of the device is shown to comprise a plurality of self-sustaining surface portions which the body 1 is placed along and between, see annotated fig. 2 of Hoard below, the plurality of surface portions being self-sustained when placed on the support surface such that the body 1 is stabilized between the plurality of self-sustaining stabilizing surface portions), the plurality of self-sustaining stabilizing surface portions configured for selective placement in one of a plurality of self-sustaining rotational positions of the body about the longitudinal axis (the clinician is capable of selectively placing the rounded portions of the plurality of self-sustaining surface portions in a plurality of self-sustaining rotational positions, where the rounded portions of the plurality of self-sustaining surface portions are rotated about the longitudinal axis and the body is rotated about the longitudinal axis, see annotated fig. 2 of Hoard below) and enabling the body, the first tip, and the second tip to be stabilized and maintained in each of the plurality of self-sustaining rotational positions relative to the support surface (the body, first tip and second tip, as disclosed by Lancellotti, are maintained in each of the plurality of self-sustaining rotational positions, relative to the support surface of the floor, when the cylindrical body is positioned in a self-sustaining rotational position with the round and flat portions of the plurality of self-sustaining surface portions, see fig. 1 of Lancellotti and annotated fig. 2 of Hoard).
Annotated fig. 2 of Hoard

    PNG
    media_image1.png
    429
    653
    media_image1.png
    Greyscale

Regarding claim 2, the modified Lancellotti device discloses an adjustment device for moving the first tip and/or the second tip, the adjustment device (shaft 22, knurled portion 28 and resilient tip 34, see fig. 1 of Lancellotti) being provided on a longitudinal end of the body for rotation about the longitudinal axis of the body and rotation relative to the support surface (the adjustment device 22/28/34 is shown to be provided on the right longitudinal end of body 12 and is rotatable about the longitudinal axis of the body 12, the adjustment device 22/28/34 being rotatable relative to the support surface of the device, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti and see fig. 1 of Hoard), that movement of the adjustment device results in translational movement of the first tip (the first tip 18 is translationally moved along the longitudinal axis, via adjustment device 22/28/34, laterally toward and away from the second tip 18 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Regarding claim 6, the modified Lancellotti device discloses that the first tip and the second tip have a texturized surface thereon (the first and second tip 18 are made of rubber, see col. 2 lines 38-40 of Lancellotti, rubber being known to be a texturized surface having a high coefficient of friction).
Regarding claim 10, the modified Lancellotti device discloses that adjustment of the spacing between first tip and the second tip is performed by moving the first tip along the longitudinal axis, relative to the second tip (the first tip 18 is moved along the longitudinal axis, via adjustment device 22/28/34, laterally toward and away from the second tip 18 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Regarding claim 12, the modified Lancellotti device discloses that the adjustment of the spacing between the first tip and the second tip is performed via moving the adjustment device rotationally about the longitudinal axis (the adjustment device 22/28/34 is rotated about the longitudinal axis of the body 12 to adjust the spacing between the first tip 18 and the second tip 18, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti).
Regarding claim 15, the modified Lancellotti device discloses that the body is a cylindrical body (the body 12 is shown to be cylindrical, see figs. 1 and 3 of Lancellotti).
Regarding claims 20-21, the modified Lancellotti device discloses that the plurality of self-sustaining stabilizing surface portions are provided on the body itself (each of the plurality of self-sustaining stabilizing surface portions are shown to contact and, therefore, are provided on the body 1 of the device, see annotated fig. 2 of Hoard above), and that one of the plurality of self-sustaining stabilizing surface portions are provided on the body in a form of a flat surface (a lower flat self-sustaining stabilizing surface portion of the plurality of self-sustaining stabilizing surface portions is positioned below the body and rounded self-sustaining stabilizing surface portions, see annotated fig. 2 of Hoard above).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Ishikawa et al. (10,426,693 B2).
Regarding claim 3, the modified Lancellotti device discloses that ends of the first tip and the second tip are positioned at a height above the body (the ends of the first and second tip 18 are 2.0 inches long, such that the ends are at a height between 0.25 to 2.0 inches above a rounded surface of the body, see col. 2 lines 36-38 of Lancellotti) and that the first tip is mounted on a squared bottom portion that is mounted to the adjustment device, see fig. 2 lines 41-60 of Lancellotti, but lacks a detailed description of said height of the ends relative to the body being adjustable in a direction perpendicular to the longitudinal direction of the body.
However, in figures 1 and 8 Ishikawa teaches that a height of ends of a first tip and second tip 2 relative to a body 10 are adjustable in a direction perpendicular to the longitudinal direction of the body 10, and that movement of an adjustment device 11/12/21 results in an adjustment of the height of the first tip and second tip 2 (the first and second tip 2 are placed on a conversion part 12 of the adjustment device 11/12/21, a drive motor 11 of the adjustment device 11/12/21 rotating the body 10 to cause the conversion part 12 to rotate on a screw thread part 21 of the adjustment device 11/12/21 to cause the ends of the first and second tip 2 to tilt inward and outward such that the first and second tip lower and increase in height, see col. 4 line 30 to col. 5 line 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti squared bottom portion and to be a conversion part that adjusts the height of the first tip when the adjustment device is rotated, as taught by Ishikawa, to allow the first a second tip to perform an alternate massage to the user.
Regarding claim 4, the modified Lancellotti device discloses that the height is between approximately 0.25 inches to approximately 3.0 inches above the body (the ends of the first and second tip 18 are 2.0 inches long, such that the ends are at a height between 0.25 to 2.0 inches above the rounded surface of the body, see fig. 1 and col. 2 lines 36-38 of Lancellotti).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of D'Amico et al. (6,113,563 A).
Regarding claim 5, the modified Lancellotti device discloses that the stabilizer includes a sheet that is positioned under and held in place by a weight of the user, see col. 2 lines 105-109 of Lancellotti and fig. 1 of Hoard, but lacks a detailed description of a height of the stabilizing device being adjustable to thereby alter a height of the rounded surface of the body relative to a surface.
However, in figure 1 D’Amico teaches that a height of the stabilizing device 72 being adjustable to thereby alter a height of second end 58 of the body 54 relative to a surface B (a user places a bolster 74 underneath the stabilizing device 72 to raise a height of the second end 58 of the body 54, the second end 58 having edges 62/64 contacting the back of the user, relative to the surface B that the stabilizing device 72 is positioned on to raise the stabilizing device 72 and position it at a proper angle to contact the user, see col. 8 lines 12-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti stabilizer to be adjustable in height, as taught by D’Amico, to allow the device to be more adjustable to accommodate users of different sizes.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Isaacson (4,479,495 A).
Regarding claims 7-8, the modified Lancellotti device discloses everything as claimed, but lacks a detailed description of the first tip and the second tip being detachable and/or interchangeable or that the first tip and the second tip are selected from a set of tips that have different dimensions and shapes.
However, in figures 1 and 3 Issacson teaches that an acupressure point stimulator uses different stimulators 14, having a variety of different shapes and dimensions and being removably attached to the device, which are selected based on the user’s desired level of pressure and comfort, see col. 5, lines 42-62. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti tips to bee interchangeable detachable tips which different dimensions and shapes, as taught by Isaacson, to allow the user to select different tips to provide alternate levels of comfort and pressure to the patient, see col. 5, lines 42-45 of Isaacson.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Hummel (2016/0271412 A1).
Regarding claim 9, the modified Lancellotti device discloses everything as claimed, but lacks a detailed description of a pad portion or a cushion portion being provided on the body.
However, in figures 3-4 Hummel teaches that a massage roller 18, to treat the neck of the user, has a cushion portion 86 provided on the rounded surface of the body 34 of the roller 18 (a cushion layer 86 of open cell foam is layered over metal body 34 to provide comfort to the user when the roller 18 contacts the neck of the user, see para. [0017] and para. [0019] lines 33-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti body with the addition of a cushion portion, as taught by Hummel, to improve the comfort of the user, see para. [0017] lines 11-19 of Hummel.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Lope (6,945,986 B2).
Regarding claim 11, the modified Lancellotti device discloses that the first tip is moved along the longitudinal axis, via the user rotating the adjustment device 22/28/34 to move the legs of each tip, laterally toward and away from the second tip to adjust the spacing between the first tip and the second tip, see figs. 1-2 and col. 2 lines 43-64 of Lancellotti, but lacks a detailed description of both the first tip and the second tip being capable of translational movement relative to the longitudinal axis to alter the spacing thereinbetween.
However, in figures 2 and 6 Lope teaches that an adjustment device 60/70 is rotatable about the longitudinal axis of body 30 to alter the spacing of first and second tip 115, the adjustment device 60/70 being rotated to simultaneously translate the first and second tip 115 laterally to move the first and second tip 18 toward and away from each other (the user rotates knob 70 to rotate guiding rod 60 to simultaneously move lower sections 43 of each of the first and second tip 115 toward and away from each other, see col. 3 lines 12-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti adjustment device to simultaneously move both the first and second tip, as taught by Lope, to provide the user with an alternative method of customizing the spacing between the tips and since the modified Lancellotti device would perform equally well when adjusting the spacing between each tip.
Regarding claim 19, the modified Lancellotti device discloses that the adjustment of the spacing between the first tip and the second tip is performed simultaneously (the user rotates knob 70 to rotate guiding rod 60 to simultaneously move lower sections 43 of each of the first and second tip 115 toward and away from each other, see figs. 2 and 6 and col. 3 lines 12-19 of Lope).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 15 above, and further in view of Welch (8,672,818 B2).
Regarding claim 16, the modified Lancellotti device discloses everything as claimed including the body having a diameter of 3/4 inches, see col. 2 lines 34-36 of Lancellotti, but lacks a detailed description of the body having a diameter or a height between approximately 1-1/2 inches to approximately 4 inches.
However, in figure 3(a) Welch teaches that a cylindrical body 11 to support the neck of the user has a diameter of 1.5 inches (the body 11, from a plurality of bodies 11, is selected to accommodate users of different sizes, the body 11 having a diameter of 1.5 inches, see col. 5 lines 26-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the modified Lancellotti body to be 1-1/2 inches, as taught by Welch, to allow the body to accommodate users of different sizes, see col. 5 lines 4-23 of Welch, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancellotti and Hoard as applied to claim 1 above, and further in view of Rill (9,775,764 B1).
Regarding claims 17-18, the modified Lancellotti device discloses everything as claimed including the body having a cylindrical shape and a left longitudinal end opposite the right longitudinal end having adjustment device, see fig. 1 of Lancellotti, but lacks a detailed description of the body further comprising a storage compartment therein and that a cover movable relative to the body for providing access to inside of the storage compartment.
However, in figures 6A-6B Rill teaches that a cylindrical body 20 includes a storage compartment therein and that a cover 24 movable relative to the body 20 for providing access to inside of the storage compartment (the cover 24 is rotatably attached to allow a user to store various items within the interior of the cylindrical body 20, the cylindrical body 20 including dividers within its interior such that the cylindrical body 20 is compartmentalized, see col. 3 lines 19-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Lancellotti cylindrical body and left longitudinal end to be a removable cover having a storage compartment, as taught by Rill, to allow the user to store articles that are not in use when the user operates the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of Fleming (10,765,589 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claim, see underlined features in the patent claim, show what elements have been excluded in the presentation of the application claim.  
Patent claim 1
Application claim 1
1. A therapeutic device for treatment of headaches, comprising: 

a body extending in a longitudinal direction along a longitudinal axis configured to provide support to a patient's neck; 

a pair of feet or stands attached to the body for stabilizing the body and arranged in the longitudinal direction; 

a pressure applicator device comprising a first applicator and a second applicator each extending radially from the body and configured to apply pressure via at least two points on suboccipital muscles of the patient, wherein the first applicator and the second applicator are capable of translational movement relative to one another along the longitudinal axis to alter a spacing thereinbetween and relative positions of the at least two points at which to apply pressure to the suboccipital muscles; and 

a first knob and a second knob, the first knob and the second knob are separate but attached to the body, wherein the first knob and the second knob are centered along and configured for rotation about the longitudinal axis, 

wherein the pressure applicator device is configured to be adjustable via the first knob and the second knob so that the at least two points through which the pressure is applied to the suboccipital muscles of the patient is altered, 

wherein the first knob is configured to be rotated along the longitudinal axis to adjust an angular position of the body about the longitudinal axis relative to the pair of feet or stands to adjust the angular position of the first applicator and the second applicator, and wherein the second knob is configured to adjust the spacing between the first applicator and the second applicator.
A device comprising: 

a body extending in a longitudinal direction along a longitudinal axis, the body having a rounded surface configured to provide support to a user's neck; 

a stabilizer for stabilizing the body in the longitudinal direction relative to a support surface and configured to allow rotation of the body along the longitudinal axis; 

a first tip and a second tip extending radially at a height from the body and configured to apply pressure via at least two points on suboccipital muscles of the user, at least one of the first tip and the second tip being capable of translational movement relative to the longitudinal axis to alter a spacing thereinbetween and thus alter positions of the at least two points at which to apply pressure to the suboccipital muscles; and 

wherein the body is configured for rotation about the longitudinal axis to adjust an angular position of the body and to adjust an angular position of the first tip and the second tip relative to the longitudinal axis, said device comprising a plurality of self-sustaining stabilizing surface portions, the plurality of self-sustaining stabilizing surface portions configured for selective placement in one of a plurality of self-sustaining rotational positions of the body about the longitudinal axis and enabling the body, the first tip, and the second tip to be stabilized and maintained in each of the plurality of self-sustaining rotational positions relative to the support surface.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1, where patent claim 1 differs slightly by reciting a pair of feet or stands rather than the stabilizer and plurality of self-sustaining stabilizing surface portions of application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 7-8, 11 and 15 the recited limitations are contained in patent claims 6-7, 2 and 5, respectively.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record are Lancellotti (3,831,592 A) in view of Hoard (1,265,083 A). However, the prior art of record, neither alone nor in combination, disclose the limitations of “the plurality of self-sustaining surface portions are gear teeth that are part of an adjustment gear mechanism provided on the stabilizer”, as recited in lines 1-2 of claim 22, and any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant' s disclosure.
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
On page 11 line.
Lancellotti discloses that the trigger point device 10 is for applying pressure to two points on the body of the user, the trigger point device 10 disclosing the rounded body 12 and first and second tips 18, see fig. 1 and col. 2 lines 27-29 of Lancellotti. Lancellotti’s device is capable of being maintained in an angular position, relative to a support surface, when a user or clinician places the rounded body 12 in an angular position, where the tips 18 contact the user, and the user applies pressure, the pressure being the weight of the head of the user, on the tips 18 to maintain the position. Therefore, Lancellotti is concerned with applying pressure to the user in user-selected stabilized angular position, relative to a support surface. Therefore, Hoard is relied upon to teach that a cylindrical body 1 can be stabilized in one of a plurality of self-sustaining rotational positions with respect to a supporting surface of a floor, see figs. 1-2 and col. 2 lines 100-112 of Hoard. The user is capable of placing the cylindrical body 1 between a stabilizer 14/15 having a plurality of self-sustaining stabilizing portions which capture and maintain the cylindrical body 1 in a user selected angular position, relative to the support surface of the floor, and the user is capable of rotating the cylindrical body 1 and plurality of self-sustaining stabilizing portions to reposition the cylindrical body 1 in a different user selected angular position as desired by the user, see annotated fig. 2 of Hoard above. Hoard’s stabilizer 14/15 includes a sheet 15 which is shown to bind and maintain the rollers 14 of the stabilizer 14/15, which include the rounded self-sustaining stabilizing portions, in a position relative to the cylindrical body 1 and the supporting surface. The user being capable of adjusting the sheet 15 to further bind the rollers 14 so that the stabilizer 14/15 more closely contacts the body 1 to maintain the body 1 in said angular position such that the position of the body 1 is frictionally maintained when no pressure is applied by the weight of the user. 
During the interview conducted 28 June 2022, the examiner explained that the terms “self-sustaining” and “stabilizing” would be given their broadest reasonable interpretation. No agreement was reached during the interview. The plurality of self-sustaining stabilizing surface portions are not recited as including any additional structural detail which further define how said self-sustaining stabilizing surface portions are structured to stabilize said body in one of the self-sustaining rotational positions in such a way that they are distinguishable from the plurality of self-sustaining stabilizing surface portions as disclosed by Lancellotti in combination with Hoard. Therefore, the modified Lancellotti device discloses the structure as claimed and the rejection of claim 1 as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785